ORDER
WILLIAM A. HANSEN, formerly of FORKED RIVER, who was admitted to the bar of this State in 1977, and who thereafter was temporarily suspended from the practice of law by Order of the Court filed January 20, 2000, and who remains suspended at this time, having tendered his consent to disbarment as an attorney at law of the State of New Jersey, and good cause appearing;
It is ORDERED that WILLIAM A. HANSEN is disbarred by consent, effective immediately; and it is further
ORDERED that respondent’s name be stricken from the roll of attorneys and that he be permanently restrained and enjoined from practicing law; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by WILLIAM A. HANSEN pursuant to Rule 1:21-6 that were restrained from disbursement by Order of the Court filed January 20, 2000, except on application to this Court for good cause shown, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with disbarred attorneys; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative and actual ex*510penses incurred in the prosecution of this matter, as provided in’ Rule 1:20-17.